Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage444
                                                2983378,  1 of 171of
                                                                  PageID
                                                                     1566 #: 3990




                                   A-0456
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage445
                                                2983378,  2 of 171of
                                                                  PageID
                                                                     1566 #: 3991




                                   A-0457
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage446
                                                2983378,  3 of 171of
                                                                  PageID
                                                                     1566 #: 3992




                                   A-0458
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage447
                                                2983378,  4 of 171of
                                                                  PageID
                                                                     1566 #: 3993




                                   A-0459
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage448
                                                 2983378, 5 of 171of
                                                                  PageID
                                                                     1566 #: 3994




                                   A-0460
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage449
                                                 2983378, 6 of 171of
                                                                  PageID
                                                                     1566 #: 3995




                                   A-0461
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-111/30/2020,  2983378,
                                      Filed 12/07/20 PagePage450
                                                          7 of 171of 1566 #: 3996
                                                                  PageID




                                   A-0462
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage451
                                                2983378,  8 of 171of
                                                                  PageID
                                                                     1566 #: 3997




                                   A-0463
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-111/30/2020,
                                      Filed 12/07/20 PagePage452
                                                2983378,  9 of 171of
                                                                  PageID
                                                                     1566 #: 3998




                                   A-0464
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage453
                                                2983378, 10 of 171ofPageID
                                                                     1566 #: 3999




                                   A-0465
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage454
                                                2983378, 11 of 171ofPageID
                                                                     1566 #: 4000




                                   A-0466
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage455
                                                2983378, 12 of 171ofPageID
                                                                     1566 #: 4001




                                   A-0467
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage456
                                                2983378, 13 of 171ofPageID
                                                                     1566 #: 4002




                                   A-0468
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage457
                                                2983378, 14 of 171ofPageID
                                                                     1566 #: 4003




                                   A-0469
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage458
                                                2983378, 15 of 171ofPageID
                                                                     1566 #: 4004




                                   A-0470
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage459
                                                2983378, 16 of 171ofPageID
                                                                     1566 #: 4005




                                   A-0471
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage460
                                                2983378, 17 of 171ofPageID
                                                                     1566 #: 4006




                                   A-0472
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage461
                                                2983378, 18 of 171ofPageID
                                                                     1566 #: 4007




                                   A-0473
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage462
                                                2983378, 19 of 171ofPageID
                                                                     1566 #: 4008




                                   A-0474
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage463
                                                2983378, 20 of 171ofPageID
                                                                     1566 #: 4009




                                   A-0475
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage464
                                                2983378, 21 of 171ofPageID
                                                                     1566 #: 4010




                                   A-0476
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage465
                                                2983378, 22 of 171ofPageID
                                                                     1566 #: 4011




                                   A-0477
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage466
                                                2983378, 23 of 171ofPageID
                                                                     1566 #: 4012




                                   A-0478
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage467
                                                2983378, 24 of 171ofPageID
                                                                     1566 #: 4013




                                   A-0479
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage468
                                                2983378, 25 of 171ofPageID
                                                                     1566 #: 4014




                                   A-0480
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage469
                                                2983378, 26 of 171ofPageID
                                                                     1566 #: 4015




                                   A-0481
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage470
                                                2983378, 27 of 171ofPageID
                                                                     1566 #: 4016




                                   A-0482
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage471
                                                2983378, 28 of 171ofPageID
                                                                     1566 #: 4017




                                   A-0483
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage472
                                                2983378, 29 of 171ofPageID
                                                                     1566 #: 4018




                                   A-0484
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage473
                                                2983378, 30 of 171ofPageID
                                                                     1566 #: 4019




                                   A-0485
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage474
                                                2983378, 31 of 171ofPageID
                                                                     1566 #: 4020




                                   A-0486
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage475
                                                         32 of 171ofPageID
                                                                     1566 #: 4021
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage476
                                                2983378, 33 of 171ofPageID
                                                                     1566 #: 4022




                                   A-0488
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage477
                                                         34 of 171ofPageID
                                                                     1566 #: 4023




                                   A-0489
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage478
                                                2983378, 35 of 171ofPageID
                                                                     1566 #: 4024




                                   A-0490
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage479
                                                2983378, 36 of 171ofPageID
                                                                     1566 #: 4025




                                   A-0491
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage480
                                                         37 of 171ofPageID
                                                                     1566 #: 4026




                                   A-0492
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage481
                                                2983378, 38 of 171ofPageID
                                                                     1566 #: 4027




                                   A-0493
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage482
                                                2983378, 39 of 171ofPageID
                                                                     1566 #: 4028




                                   A-0494
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage483
                                                2983378, 40 of 171ofPageID
                                                                     1566 #: 4029




                                   A-0495
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage484
                                                2983378, 41 of 171ofPageID
                                                                     1566 #: 4030




                                   A-0496
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage485
                                                         42 of 171ofPageID
                                                                     1566 #: 4031
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage486
                                                2983378, 43 of 171ofPageID
                                                                     1566 #: 4032




                                   A-0498
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage487
                                                2983378, 44 of 171ofPageID
                                                                     1566 #: 4033




                                   A-0499
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage488
                                                2983378, 45 of 171ofPageID
                                                                     1566 #: 4034




                                   A-0500
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage489
                                                2983378, 46 of 171ofPageID
                                                                     1566 #: 4035




                                   A-0501
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage490
                                                2983378, 47 of 171ofPageID
                                                                     1566 #: 4036




                                   A-0502
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage491
                                                2983378, 48 of 171ofPageID
                                                                     1566 #: 4037




                                   A-0503
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage492
                                                2983378, 49 of 171ofPageID
                                                                     1566 #: 4038




                                   A-0504
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage493
                                                2983378, 50 of 171ofPageID
                                                                     1566 #: 4039




                                   A-0505
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage494
                                                2983378, 51 of 171ofPageID
                                                                     1566 #: 4040




                                   A-0506
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage495
                                                2983378, 52 of 171ofPageID
                                                                     1566 #: 4041




                                   A-0507
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage496
                                                2983378, 53 of 171ofPageID
                                                                     1566 #: 4042




                                   A-0508
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage497
                                                2983378, 54 of 171ofPageID
                                                                     1566 #: 4043




                                   A-0509
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage498
                                                2983378, 55 of 171ofPageID
                                                                     1566 #: 4044




                                   A-0510
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage499
                                                         56 of 171ofPageID
                                                                     1566 #: 4045




                                 VOLUME 3

       Exhibit T August 1, 2012 Interview Statements of                   A-0511
                 Michael Epstein

      Exhibit U November 13, 2012 Recorded Interview of                   A-0572
                Keith Doe

      Exhibit V May 2013, “Destruction of Innocence, the                  A-0591
                Friedman Case: How Coerced Testimony and
                Confessions Harm Children, Families &
                Communities for Decades After the Wrongful
                Convictions Occur”, Gaven de Becker and
                Emily Horowitz, National Center for Reason
                and Justice

      Exhibit W June 20, 2013 Affidavit of Jeffrey Leff                   A-0634

      Exhibit X June 27, 2013 Affidavit of Dan Aibel                      A-0636

      Exhibit Y August 4, 2013 Affidavit of Keith Lanning                 A-0640

       Exhibit Z June 28, 2013 Transcript of Hearing in                   A-0647
                 Friedman v. Rice, Index No. 4015-13 (Sup. Ct.
                 Nassau Cty.) (“FOIL Hearing”)

     Exhibit AA August 19, 2013 Letter from Arline Epstein to             A-0695
                Justice F. Dana Winslow, with attachment

     Exhibit BB August 18, 2013 Letter from Scott Banks to                A-0733
                Justice F. Dana Winslow, Supreme Court,
                Nassau County

     Exhibit CC August 22, 2013 Transcript of Hearing in                  A-0735
                Friedman v. Rice, Index No. 4015-13 (Sup. Ct.
                Nassau Cty.) (“FOIL Hearing II”)




                                        iv
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage500
                                                2983378, 57 of 171ofPageID
                                                                     1566 #: 4046




                                   A-0511
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage501
                                                         58 of 171ofPageID
                                                                     1566 #: 4047




                                   A-0512
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage502
                                                         59 of 171ofPageID
                                                                     1566 #: 4048




                                   A-0513
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage503
                                                2983378, 60 of 171ofPageID
                                                                     1566 #: 4049




                                   A-0514
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage504
                                                         61 of 171ofPageID
                                                                     1566 #: 4050




                                   A-0515
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage505
                                                         62 of 171ofPageID
                                                                     1566 #: 4051




                                   A-0516
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage506
                                                         63 of 171ofPageID
                                                                     1566 #: 4052




                                   A-0517
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage507
                                                         64 of 171ofPageID
                                                                     1566 #: 4053




                                   A-0518
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage508
                                                2983378, 65 of 171ofPageID
                                                                     1566 #: 4054




                                   A-0519
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage509
                                                2983378, 66 of 171ofPageID
                                                                     1566 #: 4055




                                   A-0520
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage510
                                                2983378, 67 of 171ofPageID
                                                                     1566 #: 4056




                                   A-0521
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage511
                                                2983378, 68 of 171ofPageID
                                                                     1566 #: 4057




                                   A-0522
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage512
                                                         69 of 171ofPageID
                                                                     1566 #: 4058




                                   A-0523
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage513
                                                2983378, 70 of 171ofPageID
                                                                     1566 #: 4059




                                   A-0524
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage514
                                                2983378, 71 of 171ofPageID
                                                                     1566 #: 4060




                                   A-0525
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage515
                                                2983378, 72 of 171ofPageID
                                                                     1566 #: 4061




                                   A-0526
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage516
                                                2983378, 73 of 171ofPageID
                                                                     1566 #: 4062




                                   A-0527
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage517
                                                         74 of 171ofPageID
                                                                     1566 #: 4063




                                   A-0528
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage518
                                                         75 of 171ofPageID
                                                                     1566 #: 4064




                                   A-0529
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage519
                                                2983378, 76 of 171ofPageID
                                                                     1566 #: 4065




                                   A-0530
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage520
                                                2983378, 77 of 171ofPageID
                                                                     1566 #: 4066




                                   A-0531
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage521
                                                2983378, 78 of 171ofPageID
                                                                     1566 #: 4067




                                   A-0532
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage522
                                                2983378, 79 of 171ofPageID
                                                                     1566 #: 4068




                                   A-0533
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage523
                                                2983378, 80 of 171ofPageID
                                                                     1566 #: 4069




                                   A-0534
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage524
                                                2983378, 81 of 171ofPageID
                                                                     1566 #: 4070




                                   A-0535
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage525
                                                2983378, 82 of 171ofPageID
                                                                     1566 #: 4071




                                   A-0536
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage526
                                                2983378, 83 of 171ofPageID
                                                                     1566 #: 4072




                                   A-0537
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage527
                                                2983378, 84 of 171ofPageID
                                                                     1566 #: 4073




                                   A-0538
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage528
                                                2983378, 85 of 171ofPageID
                                                                     1566 #: 4074




                                   A-0539
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage529
                                                2983378, 86 of 171ofPageID
                                                                     1566 #: 4075




                                   A-0540
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage530
                                                         87 of 171ofPageID
                                                                     1566 #: 4076




                                   A-0541
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage531
                                                2983378, 88 of 171ofPageID
                                                                     1566 #: 4077




                                   A-0542
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage532
                                                2983378, 89 of 171ofPageID
                                                                     1566 #: 4078




                                   A-0543
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage533
                                                2983378, 90 of 171ofPageID
                                                                     1566 #: 4079




                                   A-0544
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage534
                                                2983378, 91 of 171ofPageID
                                                                     1566 #: 4080




                                   A-0545
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage535
                                                2983378, 92 of 171ofPageID
                                                                     1566 #: 4081




                                   A-0546
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage536
                                                2983378, 93 of 171ofPageID
                                                                     1566 #: 4082




                                   A-0547
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage537
                                                2983378, 94 of 171ofPageID
                                                                     1566 #: 4083




                                   A-0548
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage538
                                                2983378, 95 of 171ofPageID
                                                                     1566 #: 4084




                                   A-0549
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage539
                                                2983378, 96 of 171ofPageID
                                                                     1566 #: 4085




                                   A-0550
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage540
                                                         97 of 171ofPageID
                                                                     1566 #: 4086




                                   A-0551
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-1 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage541
                                                         98 of 171ofPageID
                                                                     1566 #: 4087




                                   A-0552
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-1 11/30/2020,
                                     Filed 12/07/20 PagePage542
                                                2983378, 99 of 171ofPageID
                                                                     1566 #: 4088




                                   A-0553
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page543
                                                  2983378, 100 of 171
                                                                    ofPageID
                                                                      1566 #: 4089




                                   A-0554
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page544
                                                  2983378, 101 of 171
                                                                    ofPageID
                                                                      1566 #: 4090




                                   A-0555
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page545   ofPageID
                                                           102 of 171 1566 #: 4091




                                   A-0556
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page546   ofPageID
                                                           103 of 171 1566 #: 4092




                                   A-0557
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page547
                                                  2983378, 104 of 171
                                                                    ofPageID
                                                                      1566 #: 4093




                                   A-0558
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page548
                                                  2983378, 105 of 171
                                                                    ofPageID
                                                                      1566 #: 4094




                                   A-0559
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page549
                                                  2983378, 106 of 171
                                                                    ofPageID
                                                                      1566 #: 4095




                                   A-0560
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page550
                                                  2983378, 107 of 171
                                                                    ofPageID
                                                                      1566 #: 4096




                                   A-0561
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page551
                                                  2983378, 108 of 171
                                                                    ofPageID
                                                                      1566 #: 4097




                                   A-0562
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page552
                                                  2983378, 109 of 171
                                                                    ofPageID
                                                                      1566 #: 4098




                                   A-0563
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page553
                                                  2983378, 110 of 171
                                                                    ofPageID
                                                                      1566 #: 4099




                                   A-0564
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page554
                                                  2983378, 111 of 171
                                                                    ofPageID
                                                                      1566 #: 4100




                                   A-0565
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page555
                                                  2983378, 112 of 171
                                                                    ofPageID
                                                                      1566 #: 4101




                                   A-0566
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page556
                                                  2983378, 113 of 171
                                                                    ofPageID
                                                                      1566 #: 4102




                                   A-0567
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page557   ofPageID
                                                           114 of 171 1566 #: 4103




                                   A-0568
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page558   ofPageID
                                                           115 of 171 1566 #: 4104




                                   A-0569
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page559   ofPageID
                                                           116 of 171 1566 #: 4105




                                   A-0570
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page560   ofPageID
                                                           117 of 171 1566 #: 4106




                                   A-0571
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page561
                                                  2983378, 118 of 171
                                                                    ofPageID
                                                                      1566 #: 4107




                                   A-0572
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page562
                                                  2983378, 119 of 171
                                                                    ofPageID
                                                                      1566 #: 4108




                                   A-0573
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page563
                                                  2983378, 120 of 171
                                                                    ofPageID
                                                                      1566 #: 4109




                                   A-0574
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page564
                                                  2983378, 121 of 171
                                                                    ofPageID
                                                                      1566 #: 4110




                                   A-0575
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page565
                                                  2983378, 122 of 171
                                                                    ofPageID
                                                                      1566 #: 4111




                                   A-0576
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page566
                                                  2983378, 123 of 171
                                                                    ofPageID
                                                                      1566 #: 4112




                                   A-0577
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page567
                                                  2983378, 124 of 171
                                                                    ofPageID
                                                                      1566 #: 4113




                                   A-0578
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page568
                                                  2983378, 125 of 171
                                                                    ofPageID
                                                                      1566 #: 4114




                                   A-0579
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page569
                                                  2983378, 126 of 171
                                                                    ofPageID
                                                                      1566 #: 4115




                                   A-0580
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page570
                                                  2983378, 127 of 171
                                                                    ofPageID
                                                                      1566 #: 4116




                                   A-0581
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page571
                                                  2983378, 128 of 171
                                                                    ofPageID
                                                                      1566 #: 4117




                                   A-0582
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page572
                                                  2983378, 129 of 171
                                                                    ofPageID
                                                                      1566 #: 4118




                                   A-0583
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page573
                                                  2983378, 130 of 171
                                                                    ofPageID
                                                                      1566 #: 4119




                                   A-0584
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page574
                                                  2983378, 131 of 171
                                                                    ofPageID
                                                                      1566 #: 4120




                                   A-0585
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page575
                                                  2983378, 132 of 171
                                                                    ofPageID
                                                                      1566 #: 4121




                                   A-0586
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page576
                                                  2983378, 133 of 171
                                                                    ofPageID
                                                                      1566 #: 4122




                                   A-0587
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page577
                                                  2983378, 134 of 171
                                                                    ofPageID
                                                                      1566 #: 4123




                                   A-0588
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page578   ofPageID
                                                           135 of 171 1566 #: 4124




                                   A-0589
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page579
                                                  2983378, 136 of 171
                                                                    ofPageID
                                                                      1566 #: 4125




                                   A-0590
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page580   ofPageID
                                                           137 of 171 1566 #: 4126




                                   A-0591
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page581
                                                  2983378, 138 of 171
                                                                    ofPageID
                                                                      1566 #: 4127




                                   A-0592
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page582   ofPageID
                                                           139 of 171 1566 #: 4128




                                   A-0593
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page583
                                                  2983378, 140 of 171
                                                                    ofPageID
                                                                      1566 #: 4129




                                   A-0594
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page584
                                                  2983378, 141 of 171
                                                                    ofPageID
                                                                      1566 #: 4130




                                   A-0595
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page585
                                                  2983378, 142 of 171
                                                                    ofPageID
                                                                      1566 #: 4131




                                   A-0596
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page586   ofPageID
                                                           143 of 171 1566 #: 4132




                                   A-0597
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page587
                                                  2983378, 144 of 171
                                                                    ofPageID
                                                                      1566 #: 4133




                                   A-0598
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page588   ofPageID
                                                           145 of 171 1566 #: 4134




                                   A-0599
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page589   ofPageID
                                                           146 of 171 1566 #: 4135




                                   A-0600
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page590   ofPageID
                                                           147 of 171 1566 #: 4136




                                   A-0601
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page591
                                                  2983378, 148 of 171
                                                                    ofPageID
                                                                      1566 #: 4137




                                   A-0602
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page592
                                                  2983378, 149 of 171
                                                                    ofPageID
                                                                      1566 #: 4138




                                   A-0603
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page593   ofPageID
                                                           150 of 171 1566 #: 4139




                                   A-0604
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page594
                                                  2983378, 151 of 171
                                                                    ofPageID
                                                                      1566 #: 4140




                                   A-0605
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page595
                                                  2983378, 152 of 171
                                                                    ofPageID
                                                                      1566 #: 4141




                                   A-0606
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page596
                                                  2983378, 153 of 171
                                                                    ofPageID
                                                                      1566 #: 4142




                                   A-0607
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page597
                                                  2983378, 154 of 171
                                                                    ofPageID
                                                                      1566 #: 4143




                                   A-0608
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page598   ofPageID
                                                           155 of 171 1566 #: 4144




                                   A-0609
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page599
                                                  2983378, 156 of 171
                                                                    ofPageID
                                                                      1566 #: 4145




                                   A-0610
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page600
                                                  2983378, 157 of 171
                                                                    ofPageID
                                                                      1566 #: 4146




                                   A-0611
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page601
                                                  2983378, 158 of 171
                                                                    ofPageID
                                                                      1566 #: 4147




                                   A-0612
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page602   ofPageID
                                                           159 of 171 1566 #: 4148




                                   A-0613
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page603
                                                  2983378, 160 of 171
                                                                    ofPageID
                                                                      1566 #: 4149




                                   A-0614
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page604
                                                  2983378, 161 of 171
                                                                    ofPageID
                                                                      1566 #: 4150




                                   A-0615
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page605
                                                  2983378, 162 of 171
                                                                    ofPageID
                                                                      1566 #: 4151




                                   A-0616
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page606
                                                  2983378, 163 of 171
                                                                    ofPageID
                                                                      1566 #: 4152




                                   A-0617
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page607
                                                  2983378, 164 of 171
                                                                    ofPageID
                                                                      1566 #: 4153




                                   A-0618
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page608
                                                  2983378, 165 of 171
                                                                    ofPageID
                                                                      1566 #: 4154




                                   A-0619
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page609
                                                  2983378, 166 of 171
                                                                    ofPageID
                                                                      1566 #: 4155




                                   A-0620
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page610   ofPageID
                                                           167 of 171 1566 #: 4156




                                   A-0621
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page611   ofPageID
                                                           168 of 171 1566 #: 4157




                                   A-0622
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page612
                                                  2983378, 169 of 171
                                                                    ofPageID
                                                                      1566 #: 4158




                                   A-0623
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-1 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page613   ofPageID
                                                           170 of 171 1566 #: 4159




                                   A-0624
Case 2:06-cv-03136-JS           37-1 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page614
                                                  2983378, 171 of 171
                                                                    ofPageID
                                                                      1566 #: 4160




                                   A-0625
